CODE OF ETHICS CONTENTS: INTRODUCTION 3 SECTION I Summary of Restrictions and Requirements 4 SECTION II Mondrian Investment Partners Employee Code of Ethics 7 SECTION III Exemptions 18 SECTION IV Insider Trading Policies and Procedures 20 Date Version September 27, 2004 Initial Code of Ethics February 01, 2005 First Amendments to Code of Ethics September 01, 2005 Second Amendment to Code of Ethics January 01, 2007 Third Amendment to Code of Ethics 070101 Code of Ethics 2 CODE OF ETHICS INTRODUCTION This Code of Ethics “Code” covers all employees of Mondrian Investment Partners Limited and Mondrian Investment Partners (U.S.), Inc. (collectively “Mondrian”). The Code includes standards of business conduct that are expected of Mondrian employees, and that reflect Mondrian’s fiduciary duties. The Code requires compliance with applicable U.S. federal securities laws, and incorporates procedures to implement such compliance. The responsibility for maintenance and enforcement of the Code lies substantially with the Chief Compliance Officer.
